DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Summary
Receipt of Applicant’s remarks and amended claims filed on April 19, 2022 is acknowledged. Claim 1 has been amended. Claims 16-23 are new. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on July 22, 2022 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,905,647 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,543,164 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,966,915 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kathleen Carter on June 15, 2022.
The application has been amended as follows: 
Claim 16: please change the period (.) after oil in line 11 to a semi-colon (;) and add “said deodorant stick being free of an aluminum salt.” as line 12. 

Claim 20: please change the period (.) after oil in line 10 to a semi-colon (;) and add “said deodorant stick being free of an aluminum salt.” as line 11. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Lee et al. (US 2002/0086039). Lee discloses cosmetic compositions, for example antiperspirant and deodorant products that can be in the form of a stick.  Lee additionally discloses components such as PPG-14 butyl ether, baking soda, dimethicone, isopropyl myristate, mineral oil, octyldodecanol and stearyl alcohol can be included in said sticks. Lee, however, discloses active ingredients such as aluminum zirconium tetrachlorohydrex gly or aluminum chlorohydrate are included.  
Additional prior art includes: Oblong et al. (US 2007/0203240). Oblong discloses personal care compositions comprising niacinamide, stearyl alcohol, dimethicone, and petrolatum. However, the composition is a moisturizing skin cream/lotion.  Examples of solid antiperspirants comprise aluminum zirconium tetrachlorohydrex glycinate; and Scavone (US 6,485,717 and US 7,033,579) discloses anhydrous antiperspirant and deodorant composition comprising stearyl alcohol, niacinamide, and dimethicone, however, Scavone also requires the use of aluminum zirconium tetrachlorohydrex glycinate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615